Citation Nr: 1223302	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-37 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to substitution of claimant due to the death of the claimant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1960 to September 1966.  He died in January 2008, and the appellant is his surviving spouse.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The Veteran died on January [redacted], 2008, nine months prior to the enactment of 38 U.S.C.A. § 5121A, which allows an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  


CONCLUSION OF LAW

The criteria for substitution in the case of an open claim have not been met.  38 U.S.C. § 5121A (West 2002 & Supp. 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Analysis

A brief historical overview reflects that, in December 2006, the Veteran, through his representative, filed a motion to reverse or revise a December 1985 Board decision denying service connection for an acquired psychiatric disorder, on the grounds of clear and unmistakable error (CUE).  Before the Board could issue a ruling on this motion, VA was informed that the Veteran had died in January 2008.  See January 2008 Certificate of Death.  Accordingly, in the May 2011 decision, the Board dismissed the Veteran's motion because the merits of the appeal had become moot by virtue of his death and because no jurisdiction therefore existed.  

The Board's dismissal of an appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C.A. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C.A. § 5121A (a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title [38 U.S.C.A. § 5121(a)] may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion.  The law further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Indeed, paragraph (c) under § 212 of Public Law No. 110-389 specifically states that section 5121A under title 38 U.S.C.A., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."  

Here, in October 2011, the Veteran's surviving spouse filed a request for substitution of the claimant based upon death of the claimant.  See October 2011 VA Form 21-0847.  However, as discussed above, the new law allowing for substitution of certain eligible persons upon the death of a veteran for purposes of processing the claim to completion is only applicable in cases in which the Veteran died on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  The Veteran's death certificate reflects that he died on January [redacted], 2008, nine months before this law was enacted.  The law makes no provision for a substitution of claimant in a situation where the veteran died prior to October 10, 2008.  The Board acknowledges that the appellant sought entitlement to accrued benefits in February 2008, one month after the Veteran's death.  However, the RO denied this claim in the June 2008 rating decision, and the appellant did not appeal this decision.  As such, the claim for entitlement to accrued benefits is not on appeal.  Accordingly, as 38 U.S.C.A. § 5121A does not apply to the appellant's claim, her claim for substitution of claimant must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to substitution of claimant due to the death of the claimant is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


